          Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
RICHARD DOWNING,                                              :
                           Plaintiff,                         :
v.                                                            :
                                                              :   OPINION AND ORDER
PHELPS MEMORIAL HOSPITAL;                                     :
NORTHWELL HEALTH, INC.; BARUCH                                :   16 CV 1114 (VB)
BERZON, M.D.; SANDRA CARNICIU, M.D.; :
and THOMAS LEE, M.D.,                                         :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Richard Downing brings this action against defendants Phelps Memorial

Hospital (“Phelps”), Northwell Health, Inc., Dr. Baruch Berzon (collectively, the “Phelps

defendants”), Dr. Sandra Carniciu, and Dr. Thomas Lee, asserting claims for medical

malpractice. 1

        Before the Court are defendants’ motions for summary judgment. (Docs. ##257, 266,

271, 274).

        For the following reasons, the motions are DENIED. 2

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a).




1
       By a Stipulation and Order of Discontinuance dated February 3, 2020, defendant Tappan
Zee Constructors, LLC (“TZC”), settled with plaintiff and withdrew its cross-claims against the
remaining defendants. (See Docs. ##302, 303).
2
       In the alternative, defendant Dr. Lee requests a hearing on the admissibility of plaintiff’s
experts’ opinions. (See Doc. #266). That request was joined by Dr. Carniciu in her reply brief.
(See Doc. #305). For the below reasons, Drs. Lee and Carniciu’s request for a hearing is
DENIED WITHOUT PREJUDICE.


                                                         1
           Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 2 of 18




                                        BACKGROUND

       The parties have submitted memoranda of law, declarations with exhibits, and statements

of material fact pursuant to Local Civil Rule 56.1, which together reflect the following factual

background.

I.     The Injury

       Plaintiff worked as a deck hand aboard the Tug Prospector (the “tug”) at the new Tappan

Zee Bridge construction site on the Hudson River.

       On July 8, 2015, the tug captain told plaintiff to board the Material Barge (the “barge”) to

help move the barge to a mooring. Between 3:00 and 4:00 p.m. that day, plaintiff was handling

heavy mooring lines and felt a “pop or a stabbing feeling” in the back of his neck, that extended

to his scapula. (Doc. #295 (“McDonald Decl.”) Ex. 13 (“Pl. Dep.”) at 61). Plaintiff immediately

felt weak and experienced excruciating pain. After twenty minutes, plaintiff was assisted off the

tug by another deck hand and was transferred from the barge to a crew boat to be taken to

location in Tarrytown, New York, for medical care.

       At that location, a physician’s assistant evaluated plaintiff and incorrectly diagnosed him

with dehydration and an electrolyte imbalance. (See Pl. Dep. at 74). Because plaintiff had been

trained as an emergency medical technician, he believed he was suffering from a spinal injury

and requested to be taken to a trauma center. He was then taken by ambulance to Phelps, which

plaintiff understood was not a trauma hospital. Plaintiff’s transport to Phelps took seven to eight

minutes.




                                                 2
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 3 of 18




II.    Medical Treatment

       Plaintiff arrived at Phelps between 5:09 and 5:13 p.m. 3 He was seen by a triage nurse at

5:17 p.m., for an assessment that took ten minutes. Plaintiff told the nurse he was experiencing

mid-back pain and rated the pain at nine-out-of-ten intensity. (See Phelps Pl. Medical Records at

10). The triage nurse assigned plaintiff an acuity level of two for pain, which is assigned on a

scale of one to four, one being the most emergent. (See Berzon Dep. at 41–42). Plaintiff was

evaluated by a staff nurse about twenty minutes later.

       Dr. Berzon, a doctor in the hospital’s emergency room, was asked to prescribe plaintiff

pain medication before he performed his assessment of plaintiff. At the time, Dr. Berzon was

seeing another patient who, according to Dr. Berzon, had a more serious presentation. (See

Berzon Dep. at 23). Dr. Berzon prescribed the medication, and at 6:16 p.m., plaintiff was given

an injection of Toradol.

       Plaintiff testified that about fifteen minutes after receiving the Toradol injection, and

more than one hour after he arrived at Phelps, he felt a “warm sensation” in his chest that

extended down his legs to his toes. (Pl. Dep. at 93, 124). 4 Plaintiff suspected he was developing

paralysis. Plaintiff complained to the nurse about his loss of sensation, and the nurse informed

Dr. Berzon of same just before 6:58 p.m. (See Phelps Pl. Medical Records at 3, 5, 16, 34).

       At 6:58 p.m., Dr. Berzon performed a physical examination of plaintiff’s spine, and

found vertebral tenderness. (See Berzon Dep. at 54, 113–115). Dr. Berzon also found sensory




3
        Defendants claim plaintiff arrived at 5:12 or 5:13 p.m. (see Doc. #274 (“Holmes Aff.”)
Ex. F (“Berzon Dep.”) at 41; Holmes Aff. Ex. M (“Phelps Pl. Medical Records”) at 10), but
plaintiff testified that he arrived earlier. (Pl. Dep. at 116).
4
        Dr. Berzon testified that “between 20 and 40 minutes” passed between plaintiff’s
injection of Toradol and the onset of his neurological symptoms.” (Berzon Dep. at 56).


                                                 3
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 4 of 18




deficit from plaintiff’s abdomen to his feet, and found plaintiff’s rectal tone to be decreased. Dr.

Berzon suspected plaintiff had “traumatic cord compression.” (Id. at 58).

       At 7:02 p.m., Dr. Berzon ordered blood work, X-rays, and MRI studies of plaintiff’s

thoracic and lumbar spine. (See Phelps Pl. Medical Records at 10–11). Dr. Berzon also ordered

steroids and a neurological consultation. Dr. Berzon then told plaintiff he would receive a

neurological consultation and imaging. (See Pl. Dep. at 127–29).

       At 7:10 p.m., Dr. Berzon telephoned the on-call neurologist, Dr. Carniciu. (See Holmes

Aff. Ex. G (“Carniciu Dep.”) at 19–20). Dr. Berzon told Dr. Carniciu that plaintiff complained

of back pain, that he was paralyzed from the waist down, and that he had a spontaneous erection

(priapism), which, to Dr. Carniciu, indicated severe spinal cord damage. (See id. at 23). Dr.

Carniciu then drove to Phelps.

       At approximately 7:20 p.m., Dr. Carniciu examined plaintiff. Dr. Carniciu’s diagnosis

was “acute spinal cord injury posttraumatic and further localized to mid-high thoracic spinal cord

level, T4 thoracic spinal cord.” (Carniciu Dep. at 42). Dr. Carniciu attributed the diagnosis to an

“acute herniated disk,” which she testified was her first differential diagnosis and which she

believed to be the most common cause of plaintiff’s symptoms. (Id. at 43). According to Dr.

Carniciu, bleeding was within the differential diagnosis. (See id. at 46–47).

       Both Drs. Berzon and Carniciu were concerned with acute spinal cord compression.

Following her assessment, Dr. Carniciu believed the on-call neurosurgeon should be consulted.

       Between 7:40 and 7:45 p.m., Dr. Carniciu spoke with Dr. Lee, the on-call neurosurgeon,

by telephone for five to ten minutes. 5 Dr. Carniciu told Dr. Lee that plaintiff was undergoing

X-rays and that MRIs had also been ordered. She shared her diagnosis with Dr. Lee—that


5
      Lee testified that Dr. Carniciu’s call was not a formal request for consultation. (See
Holmes Aff. Ex. H (“Lee Dep.”) at 81, 84, 85, 87–90).


                                                 4
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 5 of 18




plaintiff was most likely suffering from upper-mid thoracic spinal cord compression due to a

herniated disc. (See Carniciu Dep. at 49). Dr. Lee believed surgery for such diagnosis should be

done at a tertiary care hospital, such as Westchester Medical Center (“WMC”), because plaintiff

required CAT scans, MRIs, and other tests that are generally not conducted at night at a

community hospital like Phelps, in addition to neuromonitoring, a surgical team, surgical

implants, and other personnel and resources. (See id. at 50–52, 55, 165; Lee Dep. at 30–31).

Drs. Lee and Carniciu agreed that a transfer to a tertiary care hospital should take place as

quickly as possible, and thus, any tests or imaging, such as MRIs, should be done at WMC rather

than at Phelps. (See Carniciu Dep. at 55–60; Lee Dep. at 29–30, 35). 6

       Dr. Carniciu conveyed to Dr. Berzon the recommendation to transfer plaintiff to WMC.

(Carniciu Dep. at 56). Dr. Berzon signed the transfer order and chart at 8:10 p.m. (See Berzon

Dep. at 85–86; Phelps Pl. Medical Records at 6). As a result, plaintiff did not have MRIs taken

at Phelps.

       At 8:00 p.m. Phelps staff began to call WMC to effectuate plaintiff’s transfer, but did not

reach WMC until 8:30 p.m. (See Holmes Aff. Ex. S (“Phelps Call Center Records”) at 2). At

around 8:45 p.m., Dr. Jarvis, a physician in the spine surgery division at WMC, spoke with Dr.

Berzon and agreed to accept plaintiff. (See Phelps Pl. Medical Records at 22). WMC sent an

ambulance to Phelps to transfer plaintiff, which arrived around 9:18 p.m. Plaintiff left Phelps for

WMC shortly thereafter.

       Plaintiff arrived at WMC at approximately 9:53 p.m. WMC performed an MRI on

plaintiff at around 10:45 p.m., which was completed at approximately 12:30 a.m. the following



6
       The MRI machine at Phelps was occupied by other patients between 6:52 and 9:23 p.m.
(See Doc. #258 (“Newman Decl.”) Ex. F). The parties dispute whether plaintiff could have had
an MRI taken during that window of time.


                                                 5
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 6 of 18




day, July 9, 2015. The MRI showed that plaintiff was suffering from an epidural bleed, which

was pressing on his spinal cord at the thoracic level.

       Plaintiff was brought into the operating room at WMC at 3:29 a.m. and surgery

commenced at 4:40 am. Plaintiff’s pre-operative diagnosis was “compressive spinal cord lesion

with acute paralysis.” (Newman Decl. Ex. H at 211). Surgery was performed via posterior

approach and plaintiff’s spinal cord was decompressed during the surgery.

       Despite the surgery, plaintiff remained paralyzed.

                                          DISCUSSION

I.     Legal Standard

       The Court must grant a motion for summary judgment if the pleadings, discovery

materials before the Court, and any affidavits show there is no genuine issue as to any material

fact and it is clear the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 7

       A fact is material when it “might affect the outcome of the suit under the governing

law . . . . Factual disputes that are irrelevant or unnecessary” are not material and thus cannot

preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       A dispute about a material fact is genuine if there is sufficient evidence upon which a

reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. at 248. The Court “is not to resolve disputed issues of fact but to assess whether

there are any factual issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir.

2010). It is the moving party’s burden to establish the absence of any genuine issue of material

fact. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010).


7
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.


                                                 6
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 7 of 18




       If the non-moving party fails to make a sufficient showing on an essential element of his

case on which he has the burden of proof, then summary judgment is appropriate. Celotex Corp.

v. Catrett, 477 U.S. at 323. If the non-moving party submits “merely colorable” evidence,

summary judgment may be granted. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249–50. The

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts, and may not rely on conclusory allegations or unsubstantiated speculation.”

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). The mere existence of a scintilla of

evidence in support of the non-moving party’s position is likewise insufficient; there must be

evidence on which the jury could reasonably find for him. Dawson v. County of Westchester,

373 F.3d 265, 272 (2d Cir. 2004).

       On summary judgment, the Court construes the facts, resolves all ambiguities, and draws

all permissible factual inferences in favor of the non-moving party. Dallas Aerospace, Inc.

v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). If there is any evidence from which a

reasonable inference could be drawn in favor of the non-moving party on the issue on which

summary judgment is sought, summary judgment is improper. See Sec. Ins. Co. of Hartford

v. Old Dominion Freight Line, Inc., 391 F.3d 77, 82–83 (2d Cir. 2004).

       In deciding a motion for summary judgment, the Court need only consider evidence that

would be admissible at trial. Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736,

746 (2d Cir. 1998).

II.    Medical Malpractice

       Defendants argue they are entitled to summary judgment on plaintiff’s claims for medical

malpractice.

       The Court disagrees.




                                                7
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 8 of 18




       In this case, there are eight medical experts who disagree as to whether defendants

departed from the standard of care owed to plaintiff, and, if so, whether such departures

contributed to, or caused, plaintiff’s ultimate outcome of paralysis. 8 Assuming without deciding

whether the experts are qualified, there are material factual disputes not suited for resolution by

summary judgment.

       A.      Legal Standard

       As an initial matter, all parties assert New York substantive law applies to plaintiff’s

medical malpractice claims, and the Court agrees. See Cargo Partner AG v. Albatrans Inc., 207

F. Supp. 2d 86, 93 (S.D.N.Y. 2002), aff’d, 352 F.3d 41 (2d Cir. 2003) (“[W]here the parties have

agreed to the application of the forum law, their consent concludes the choice of law inquiry.”).

       Under New York law, “[t]he requisite elements of proof in a medical malpractice action

are a deviation or departure from accepted practice and evidence that such departure was a

proximate cause of injury or damage.” Estiverne v. Esernio–Jenssen, 581 F. Supp. 2d 335, 350

(E.D.N.Y. 2008) (quoting Wiands v. Albany Med. Ctr., 29 A.D.3d 982, 983 (2d Dep’t 2006)).

“[I]n order to make out a prima facie case for medical malpractice, plaintiff must allege that (1)

the physician owed a duty of care to the plaintiff; (2) the physician breached that duty by

deviating from accepted medical practice; and (3) the alleged deviation proximately caused

plaintiff’s injuries.” Flemming v. Velardi, 2003 WL 21756108, at *3 (S.D.N.Y. July 30, 2003).

       “In moving for summary judgment, each set of defendants must make a prima facie

showing that they ‘did not depart from good and accepted medical practice or that any departure

did not proximately cause plaintiff’s injuries.’” Doane v. United States, 369 F. Supp. 3d 422,


8
       Because TZC is no longer a party to this action, and because “[TZC] experts have never
been disclosed by Plaintiff as experts intended to offer opinions against the medical defendants,”
the Court declines to consider on summary judgment the opinions of TZC experts Drs. Terrance
Baker, Bruce Tranmer, and Alexander Merkler. (Doc. #304 at 1).


                                                 8
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 9 of 18




446 (N.D.N.Y. 2019) (citing Ducasse v. N.Y.C. Health & Hosps. Corp., 148 A.D.3d 434, 435

(1st Dep’t 2017)).

        “In order to rebut this showing and survive summary judgment, a plaintiff ‘must submit

evidentiary facts or materials,’ typically through expert testimony, and ‘demonstrate the

existence of a triable issue of fact.’” Doane v. United States, 369 F. Supp. 3d at 446–47 (citing

Alvarez v. Prospect Hosp., 68 N.Y.2d 320, 324 (1986)). “A plaintiff’s expert testimony need

only rebut the prima facie showing made by the defendants.” Id. at 447 (citing Stukas v. Streiter,

83 A.D.3d 18, 30 (2d Dep’t 2011)). “Summary judgment is not appropriate in a medical

malpractice action where the parties adduce conflicting medical expert opinions. Such

credibility issues can only be resolved by a jury.” Feinberg v. Feit, 23 A.D.3d 517, 519 (2d

Dep’t 2005); see also Doane v. United States, 369 F. Supp. 3d at 449. Indeed, when experts

disagree about whether a diagnostic delay affected prognosis, there exists a genuine issue of

material fact that should be presented to a jury. See Polanco v. Reed, 105 A.D.3d 438, 442 (1st

Dep’t 2013).

       In addition, under New York law, hospitals are vicariously liable for the physicians who

provide care to their emergency room patients, provided that such a patient has not entered the

hospital in order to receive treatment from a specific physician. Lorenz v. Managing Dir., St.

Luke’s Hosp., 2010 WL 4922267, at *11 (S.D.N.Y. Nov. 5, 2010), report and recommendation

adopted, 2010 WL 4922541 (S.D.N.Y. Dec. 2, 2010) (citing Schiavone v. Victory Mem’l

Hosp., 292 A.D.2d 365, 366 (2d Dep’t 2002)).

       B.      Application

       Plaintiff’s theory of medical malpractice liability is that each of the defendants departed

from the standard of care owed to plaintiff, and these departures contributed to plaintiff’s




                                                 9
        Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 10 of 18




paralysis when defendants engaged in conduct delaying plaintiff’s surgery. Specifically, plaintiff

argues the following delays constitute a departure from the standard of care: (i) Dr. Berzon’s

failure to timely evaluate plaintiff; (ii) Dr. Berzon’s request for a neurological consultation,

rather than a neurosurgical consultation; (iii) the failure to promptly perform MRI imaging at

Phelps; (iv) Drs. Carniciu and Lee’s decision to transfer plaintiff from Phelps to WMC; (v) Drs.

Carniciu and Lee’s failure to accurately diagnose plaintiff at Phelps given the lack of MRI

imaging and the failure of Dr. Lee to examine plaintiff in person; and (vi) the failure to perform

appropriate surgical intervention at Phelps. In response, defendants assert their conduct fell

within the bounds of the standard of care owed to plaintiff, and that such conduct did not

proximately cause plaintiff’s paralysis. Each defendant’s conduct is considered in turn below.

               1.      Dr. Berzon

       The Phelps defendants argue there is no genuine dispute of material fact regarding

whether Dr. Berzon’s treatment of plaintiff fell below the standard of care.

       The Court disagrees.

       Plaintiff’s emergency department expert, Dr. Diane M. Sixsmith, insists Dr. Berzon’s

conduct fell below the accepted standard of care. She asserts Dr. Berzon should have examined

plaintiff shortly after he arrived in the emergency room, and a “stat” MRI should have been

ordered at approximately 5:40 p.m., all of which could have been completed within an hour.

(See McDonald Decl. Ex. 1 (“Sixsmith Aff.”) at 5). Indeed, Dr. Sixsmith noted “it would have

been extremely imprudent to wait for those neurological deficits to order the MRI.” (Id. at 6).

Further, she believes cancelling the MRI at Phelps was a departure from the standard of care

because the MRI “was not done until more than 4 hours later after [plaintiff’s] transfer to

WMC.” (Id.). In addition, plaintiff’s expert Dr. Michael J. Murphy claims Dr. Berzon should




                                                 10
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 11 of 18




have initiated a consult with a spinal surgeon, rather than a neurologist. (McDonald Decl. Ex. 5

(“Murphy Report”) at ECF 10–11). 9

        Dr. Berzon’s experts disagree. Dr. Dan Wiener, an emergency medical physician,

testified that “Dr. Berzon acted within the standard of care with regard to the timing of his

examination of [plaintiff].” (Holmes Aff. Ex. U (“Wiener Aff.”) ¶ 13). Further, Dr. Wiener

opined that Dr. Berzon promptly obtained a neurological consult for plaintiff, and then promptly

effectuated plaintiff’s transfer to WMC. (See id. ¶ 15). Dr. Wiener concluded Dr. Berzon’s

conduct fell “within the standard of care.” (Id. ¶ 16).

        Dr. George Vincent DiGiacinto, a neurosurgeon, echoed Dr. Wiener’s assessment. He

too stated Dr. Berzon’s conduct was within “good and accepted practice,” and met “the standard

of care.” (See Holmes Aff. Ex. V (“DiGiacinto Aff.”) ¶ 5). Indeed, Dr. DiGiacinto observed

that plaintiff “very quickly went from ambulatory with normal neurological function to a

complete loss of neurological function with loss of rectal tone, [priapism] and loss of motor and

sensory function,” which made it “essentially impossible that any intervention in any reasonable

amount of time could have resulted in a reversal of this neurological deficit.” (Id. ¶ 6).

According to Dr. DiGiacinto, plaintiff’s symptoms “indicated end stage compression and even if

surgery had been undertaken [earlier], the chance of any return of function was next to none.”

(Id. ¶ 7).

        These competing expert opinions spotlight a material factual dispute respecting whether

Dr. Berzon’s conduct fell below the standard of care and contributed to plaintiff’s paralysis.

Accordingly, summary judgment on plaintiff’s medical malpractice claim as to Dr. Berzon and

the Phelps defendants under a theory of vicarious liability must be denied.


9
        “ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.


                                                 11
        Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 12 of 18




               2.      Dr. Carniciu

       Dr. Carniciu argues there are no material facts in the record to support plaintiff’s claim

that Dr. Carniciu’s conduct fell below the standard of care, and, even if certain delays in

treatment could constitute a deviation from the standard, the record is devoid of facts that would

allow a jury reasonably to conclude Dr. Carniciu’s conduct proximately caused plaintiff’s

paralysis.

       The Court disagrees.

       Plaintiff’s expert Dr. Stephen Conway testified that Dr. Carniciu “erroneously concluded

that [plaintiff] had a condition that could not be treated at Phelps without obtaining the

appropriate imaging,” and that Dr. Carniciu, in consultation with Dr. Lee, assumed that

plaintiff’s “neurological condition was due to a thoracic disk herniation—and that surgery would

require an anterior approach and expertise and surgical hardware the hospital did not have.”

(McDonald Decl. Ex. 2 (“Conway Aff.”) at 2–3). Dr. Conway opined that Dr. Carniciu’s failure

“to diagnose [plaintiff’s] condition in a timely manner and obtain MRI imaging” departed “from

good practice and deprived [plaintiff] of more rapid surgical intervention in the treatment of his

hematoma and a reasonable chance for reversal of his neurological deficits.” (Id. at 3).

       Further, had plaintiff been properly diagnosed, Dr. Conway believes:

       a herniated cervical disk or a posterior epidural hematoma, which turned out to the
       be the diagnosis, would have both been amenable to relatively uncomplicated
       surgery that could have been done that evening at Phelps, sparing [plaintiff]
       additional hours of compressive damage to delicate spinal cord tissue and giving
       him a chance for a better neurological outcome.

(Id. at 6–7). Although Dr. Conway acknowledges that patients with plaintiff’s injury tend to

have poor prognoses, medical literature, says Dr. Conway, suggests surgery should be performed

promptly to enable full or partial neurological recovery, that such recovery following prompt




                                                 12
        Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 13 of 18




surgery may occur in 24–36% of patients, and that, for these reasons, any delays caused by Dr.

Carniciu could have contributed to plaintiff’s ultimate paralysis. (Id. at 7). 10

       Further, Dr. Murphy offered his opinion that Dr. Carniciu’s differential diagnosis should

have expanded beyond that of a herniated disc. (Murphy Report at ECF 11).

       Dr. Carniciu’s experts take a different view. Dr. Bradford Thompson, a Board-certified

neurologist, opined that Dr. Carniciu “rendered timely and appropriate medical treatment

completely in accordance with good and accepted standards in the field of neurology,” and “the

treatment she rendered did not cause [plaintiff’s] paraplegia.” (Newman Decl. Ex. U

(“Thompson Report”) at ECF 21). He noted Dr. Carniciu’s diagnosis of “acute spinal cord

trauma, potentially due to a herniated disc” “was a completely reasonable differential diagnosis,”

especially given the fact that a “spontaneous epidural hematoma is an uncommon neurological

condition.” (Id. at 4). Further, Dr. Bradford noted it was appropriate for Dr. Carniciu to defer to

Dr. Lee about whether the surgery could have been performed at Phelps.

       Dr. Ron Riesenburger, a neurosurgeon, shares Dr. Thompson’s opinion. Dr.

Riesenburger noted that more than fifty percent of patients “remain paralyzed despite early




10
        Dr. Conway cited Mukerji and Todd, Spinal Epidural Haematoma; Factors Influencing
Outcome, BRITISH J. NEUROSURG. 2013, 27[6]:712–17, for the proposition that “[w]hile some of
the medical literature indicates that surgical decompression of the cord within 12 hours of the
onset of symptoms gives the best chance of recovery . . . that does not mean that it is acceptable
to delay surgery until the 12 hour mark if decompression can be done reasonably sooner.”
(Conway Aff. at 7).

      At his deposition, Dr. Conway testified the “general consensus is the two most important
prognostic features are the severity of the deficit at onset and the speed to which surgical
decompression is performed.” (Doc. #270 (“Corgan Decl.”) Ex. 26 (“Conway Dep.”) at 36).

      Drs. Carniciu and Lee dispute Dr. Conway’s findings given the medical literature on
which Dr. Conway based such assertions. (See, e.g., Doc. #268 (“Lee Mem.”) at 21–22).


                                                  13
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 14 of 18




surgical intervention” when the patient, like plaintiff, has suffered the highest category of spinal

injury. (See Newman Decl. Ex. V (“Riesenburger Report”) at ECF 28).

        In addition, Dr. DiGiacinto—Dr. Berzon’s medical expert—added that “Dr. Carniciu

“acted in accordance with good and accepted practice and met the standard of care.” (DiGiacinto

Aff. ¶ 5).

        Although Drs. Carniciu and Lee spill much ink attempting to discredit plaintiff’s experts’

opinions, the essence of plaintiff’s experts’ opinions is that Dr. Carniciu should not have made a

treatment decision without reviewing MRI imaging, and, because MRI images were not taken

until much later at WMC, plaintiff may have had a better outcome had the surgery been

performed at Phelps, earlier. (See Conway Aff. at 5–6). This disputed opinion testimony

presents a fact question for a jury, not the Court, to decide. See Polanco v. Reed, 105 A.D.3d at

442.

        Accordingly, Dr. Carniciu’s motion for summary judgment must be denied.

               3.      Dr. Lee

        Dr. Lee first argues he cannot, as a matter of law, be held liable for medical malpractice

because he did not have an established physician-patient relationship with plaintiff.

        The Court disagrees.

        “In determining whether an action sounds in medical malpractice or simple negligence,

the critical question is the nature of the duty to the plaintiff which the defendant is alleged to

have breached.” La Russo v. St. George’s Univ. Sch. of Med., 936 F. Supp. 2d 288, 304

(S.D.N.Y. 2013), aff’d, 747 F.3d 90 (2d Cir. 2014). “When the duty arises from the physician-

patient relationship or is substantially related to medical treatment, the breach gives rise to an

action sounding in medical malpractice, not simple negligence.” Id. “[T]o maintain an action to




                                                  14
        Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 15 of 18




recover damages arising from medical malpractice, a doctor-patient relationship is necessary.”

Mejia v. Davis, 2018 WL 333829, at *10 (S.D.N.Y. Jan. 8, 2018).

       The physician-patient relationship is “created when the professional services of a

physician are rendered to and accepted by another person for the purposes of medical or surgical

treatment,” and may be based either on an express or implied contract. Lee v. City of New York,

162 A.D.2d 34, 36 (2d Dep’t 1990). “[A] physician, by taking charge of a case, represents that

he will use reasonable care and his best judgment in exercising his skills, and the law implies that

he represents his skills to be such as are ordinarily possessed by physicians in the community.”

Id. at 35. “[T]he dispositive factor in ascertaining” whether a physician-patient relationship

exists is “the extent to which the defendant advised, and the plaintiff relied on advice about,” a

medical condition. Burtman v. Brown, 945 N.Y.S.2d 673, 677 (1st Dep’t 2012).

       Here, the record indicates a material factual dispute regarding whether a physician-patient

relationship existed between Dr. Lee and plaintiff. Certain record evidence supports the

existence of such relationship. For example: Dr. Berzon requested the clerk call Dr. Lee, the on-

call neurosurgeon; Dr. Lee was consulted by Dr. Carniciu, the on-call neurologist, regarding

plaintiff’s diagnosis and the required surgery; Dr. Lee offered his opinion to Dr. Carniciu that,

given plaintiff’s diagnosis, Phelps was not capable of promptly performing the surgery; and Dr.

Lee recommended to Dr. Carniciu that plaintiff be transferred to WMC.

       Such conduct suggests Dr. Lee had a relationship with plaintiff, even if he did not

directly examine plaintiff. Moreover, the ultimate decision to transfer plaintiff to WMC, rather

than perform surgery at Phelps, speaks to the heart of plaintiff’s claim that delays in surgery

negatively affected his prognosis. In addition, plaintiff’s experts perceived Dr. Lee as having




                                                 15
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 16 of 18




established a physician-patient relationship with plaintiff, as did Dr. Berzon’s medical expert, Dr.

DiGiacinto. (See Conway Aff. at 3–6; Murphy Report at ECF 11; DiGiacinto Report ¶ 5).

        It is also the case, however, that plaintiff did not know about Dr. Lee’s involvement in his

case, nor was plaintiff ever examined by Dr. Lee. (See Pl. Dep. at 156). Further, Dr. Jack Stern,

a neurosurgeon retained by Dr. Lee, asserts that the telephone call between Drs. Carniciu and

Lee was an “informal consult between physicians that did not rise to the level of physician-

patient relationship.” (Corgan Decl. Ex. 1 (“Stern Aff.”) ¶ 8).

        For these reasons, there is a material factual dispute as to whether Dr. Lee and plaintiff

had a physician-patient relationship. Accordingly, summary judgment on this issue is not

appropriate.

        Next, Dr. Lee argues he is entitled to summary judgment because there is no genuine

dispute of material fact as to whether his conduct fell below the standard of care or contributed to

plaintiff’s condition.

        The Court disagrees.

        Plaintiff’s experts claim Dr. Lee’s conduct fell below the standard of care and contributed

to plaintiff’s paralysis. As discussed above, Dr. Conway testified that Dr. Lee’s conduct

significantly delayed plaintiff’s surgery because, had Dr. Lee examined plaintiff, or had MRI

images been conducted at Phelps, plaintiff’s surgery “could have been performed the evening of

July 8, 2015 at Phelps.” (Conway Aff. at 3). Further, Dr. Conway claims it was a departure

from good practice for Dr. Lee to not “examine [plaintiff].” (Id.). Dr. Murphy shared Dr.




                                                 16
         Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 17 of 18




Conway’s opinion that Dr. Lee should have “examined [plaintiff], as was his obligation as the

on-call Neurosurgeon, and demanded an MRI scan.” (Murphy Report at ECF 11).

        However, Dr. Stern insists “Dr. Lee did not deviate from accepted standards of care”

when he “did not go to the hospital to examine the patient,” “insist on doing the MRI at Phelps,”

or participate in the “decision to transfer the patient to [WMC].” (Stern Aff. ¶¶ 9, 12). Further,

it is Dr. Stern’s opinion that plaintiff’s surgery at WMC was timely and within accepted medical

standards.

        As such, there is a material factual dispute concerning Dr. Lee’s conduct and whether it

gives rise to medical malpractice liability. Accordingly, Dr. Lee’s motion for summary

judgment must be denied.

III.    Expert Testimony

        Drs. Lee and Carniciu request a hearing respecting the reliability and admissibility of

plaintiff’s experts’ testimony they anticipate plaintiff will rely on at trial. Indeed, Dr. Lee’s

expert, Dr. Stern, suggests Drs. Conway and Murphy “promote ‘junk science’ intended to

mislead the jury.” (Stern Aff. ¶19). Because the parties have not made a formal application to

exclude experts and testimony, the Court declines to address this issue or schedule a hearing at

this time.

                                          CONCLUSION

        The motions for summary judgment are DENIED.

        Drs. Lee and Carniciu’s request for a hearing to determine the reliability and

admissibility of plaintiff’s medical experts’ testimony is DENIED WITHOUT PREJUDICE.

        All counsel are directed to appear at a case management conference on September 16,

2020, at 2:30 p.m., at which time the Court expects to set a trial date and a schedule for pre-trial




                                                  17
        Case 7:16-cv-01114-VB Document 313 Filed 08/07/20 Page 18 of 18




submissions. Counsel shall also be prepared to discuss whether this case should be referred to

the magistrate judge or to a mediator for settlement purposes.

       The September 16, 2020, conference will be conducted by telephone. Counsel shall

attend by calling the following number and entering the access code when requested:

       Dial-In Number:        (888) 363-4749 (toll free) or (215) 446-3662

       Access Code:           1703567

       The Clerk is instructed to terminate the motions. (Docs. ##257, 266, 271, 274).

Dated: August 7, 2020
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                               18
